UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-4586



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRAVANTI ROBERTS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-04-370)


Submitted:   March 22, 2006                 Decided:   April 18, 2006


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., Florence, South Carolina, for Appellant.
Rose Mary Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Travanti Roberts was convicted, after a jury trial, of

two   counts    of       robbery,   two    counts      of   use   of   a    firearm   in

furtherance of a crime of violence, and one count of possession of

a   firearm    by    a    convicted   felon,      in    violation      of    18   U.S.C.

§§ 922(g)(1), 924(a)(2), (c), (e), 1951(a) (2000).                           The court

sentenced Roberts to 474 months’ imprisonment.

              Roberts’ counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating there were no meritorious

issues for appeal, but addressing whether the district court erred

by denying several motions to suppress, by denying his challenge to

a witness’s testimony, and by denying his motion for judgment of

acquittal challenging the sufficiency of the evidence. Roberts was

notified of the opportunity to file a pro se supplemental brief,

but chose not to do so.

              Roberts’ attorney first raises the issue of whether the

court erred by denying his motion to suppress a video of Roberts’

interrogation; he relies on Doyle v. Ohio, 426 U.S. 610 (1976).                       We

conclude, however, that because Roberts did not remain silent, and

the interrogator’s comments were not used to impeach Roberts at

trial based on his silence, Doyle does not apply.                           See United

States v. Quinn, 359 F.3d 666, 677-78 (4th Cir. 2004).

              Roberts       also    argues    the       interrogator’s        repeated

suggestion that Roberts “think about that baby,” referring to


                                          - 2 -
Roberts’ unborn child, was unduly coercive.         To determine whether

a statement was voluntarily made, this court must consider the

“‘totality of the circumstances,’ including the characteristics of

the defendant, the setting of the interview, and the details of the

interrogation.”     United States v. Pelton, 835 F.2d 1067, 1071 (4th

Cir. 1987).   Though “[a]n appellate court must make an independent

determination on the issue of voluntariness[,] . . . the district

court’s findings of fact on the circumstances surrounding the

confession are to be accepted unless clearly erroneous.”         Id. at

1072   (citations    omitted).     We    conclude   the   interrogator’s

statements were not unduly coercive.       See, e.g., United States v.

Braxton, 112 F.3d 777, 780 (4th Cir. 1997) (“The mere existence of

threats, violence, implied promises, improper influence, or other

police activity . . . does not automatically render a confession

involuntary”).

          Next, Roberts’ attorney raises the issue of whether the

court erred by denying Roberts’ motion to suppress a diary left in

the vehicle used in connection with the robberies.         We review the

district court’s factual findings underlying a motion to suppress

for clear error and its legal determinations de novo.         Ornelas v.

United States, 517 U.S. 690, 699 (1996); United States v. Rusher,

966 F.2d 868, 873 (4th Cir. 1992).       When a suppression motion has

been denied, this court construes the evidence in the light most

favorable to the government.     United States v. Seidman, 156 F.3d


                                 - 3 -
542, 547 (4th Cir. 1998).    We conclude the diary entries are not

hearsay, but are simply evidence that connects Roberts to the

robberies.    Thus, there was no error.

          Roberts next claims the district court erred under Fed.

R. Evid. 404(b) by allowing a witness to testify regarding a

robbery she participated in with Roberts four months prior to the

charged robberies.    Review of a district court’s determination of

the admissibility of evidence under Rule 404(b) is for abuse of

discretion.    See United States v. Queen, 132 F.3d 991, 995 (4th

Cir. 1997).   A district court will not be found to have abused its

discretion unless its decision to admit evidence under Rule 404(b)

was arbitrary or irrational.   See United States v. Haney, 914 F.2d

602, 607 (4th Cir. 1990) (upholding admission of evidence of

similar prior bank robberies).          Evidentiary rulings are also

subject to review for harmless error under Fed. R. Crim. P. 52, and

any error will be found harmless if the reviewing court can

conclude “without stripping the erroneous action from the whole,

that the judgment was not substantially swayed by the error.”

United States v. Brooks, 111 F.3d 365, 371 (4th Cir. 1997) (quoting

United States v. Heater, 63 F.3d 311, 325 (4th Cir. 1995)).

          Evidence of other crimes is not admissible to prove bad

character or criminal propensity.        Fed. R. Evid. 404(b).   Such

evidence is admissible, however, to prove “motive, opportunity,

intent, preparation, plan, knowledge, identity, or absence of


                                - 4 -
mistake or accident.”      Id.; see Queen, 132 F.3d at 994.         Rule

404(b) is an inclusive rule, allowing evidence of other crimes or

acts except that which tends to prove only criminal disposition.

Queen, 132 F.3d at 994-95; United States v. Rawle, 845 F.2d 1244,

1247 (4th Cir. 1988).     Evidence of prior acts is admissible under

Rule 404(b) and Fed. R. Evid. 403 if the evidence is:        (1) relevant

to an issue other than the general character of the defendant,

(2) necessary, (3) reliable, and (4) if the probative value of the

evidence is not substantially outweighed by its prejudicial effect.

Queen, 132 F.3d at 997.    Limiting jury instructions explaining the

purpose for admitting evidence of prior acts and advance notice of

the intent to introduce prior act evidence provide additional

protection to defendants.    Id.    We find the testimony at issue here

was consistent with a common plan.         Also, the limiting instruction

provided an additional protection to Roberts. Therefore, the court

did not abuse its discretion.

          The final issue raised is whether the court erred in

finding   sufficient evidence to deny Roberts’ Fed. R. Crim. P. 29

motion for judgment of acquittal.       We review the district court’s

decision to deny a Rule 29 motion de novo.             United States v.

Alerre, 430 F.3d 681, 693 (4th Cir. 2005).           Where, as here, the

motion was based on a claim of insufficient evidence, "[t]he

verdict of a jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to


                                   - 5 -
support it."     Glasser v. United States, 315 U.S. 60, 80 (1942).

This court "ha[s] defined ‘substantial evidence’ as ‘evidence that

a reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.’" Alerre, 430 F.3d at 693 (quoting United States v. Burgos,

94 F.3d 849, 862 (4th Cir. 1996) (en banc)).              This court "must

consider circumstantial as well as direct evidence, and allow the

Government the benefit of all reasonable inferences from the facts

proven to those sought to be established."               United States v.

Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982). After reviewing the

record, and in light of the substantial evidence against Roberts,

we find this issue is without merit.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm the district court’s judgment.          This

court requires that counsel inform his client, in writing, of the

client’s right to petition the Supreme Court of the United States

for further review.       If the client requests that a petition be

filed,    but   counsel   believes    that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.        Counsel's motion must state that a

copy thereof was served on the client.              We dispense with oral

argument because the facts and legal contentions are adequately




                                     - 6 -
presented in the materials before the court and argument would not

aid the decisional process.

                                                         AFFIRMED




                              - 7 -